Citation Nr: 1044220	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-02 787	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1. Entitlment to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for erectile dysfunction 
(ED) secondary to already service-connected Type II Diabetes 
Mellitus.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2006 and January 2009 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In October 2010, as support for his claims, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board, commonly referred to as a Travel Board hearing. 

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Regarding the claim for bilateral (i.e., right and left ear) 
hearing loss, the RO denied this claim because the Veteran had 
failed to show he has sufficient hearing loss in either ear to be 
considered a disability by VA standards.  The threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993), citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., 
at 110-11 (1988).  However, for purposes of applying the laws 
administered by VA, impaired hearing only will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).



The results of the Veteran's June 2006 VA compensation 
examination showed he did not meet these threshold minimum 
standards of § 3.385, so did not have any current bilateral 
hearing loss disability to attribute to any noise exposure 
(acoustic trauma) he may have experienced during his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Also in Hensley, however, the Court clarified that a Veteran need 
not have had hearing loss meeting these requirements of § 3.385 
while in service, including at time of separation, only currently 
to have a ratable disability.  A Veteran may still establish his 
entitlement to service connection for a current hearing loss 
disability by showing he now satisfies these threshold minimum 
requirements of § 3.385 and by submitting evidence providing a 
medically sound basis upon which to link his current hearing loss 
disability to his military service, as opposed to 
intervening causes.  See also Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992) and 38 C.F.R. § 3.303(d).

The Veteran's military personnel records, including especially 
his DD Form 214, show his military occupational specialty (MOS) 
was military policeman (MP).  He also served in the Republic of 
Vietnam and resultantly received the National Defense Service 
Medal (NDSM), Vietnam Campaign Medal (VCM), and Vietnam Service 
Medal (VSM).  It therefore stands to reason he was repeatedly 
exposed to excessively loud noise while in service, see 
38 U.S.C.A. § 1154(a), although none of these medals and 
commendations suggest this necessarily occurred in combat, per 
se.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).



The amount of hearing loss the Veteran had when examined by VA in 
June 2006 was just shy of the amounted needed to satisfy the 
threshold minimum requirements of § 3.385 to be considered an 
actual disability by VA standards.  During that evaluation, as 
concerns his right ear, he had a 20 decibel (dB) loss at 500 
Hertz, 20 dB loss at 1,000 Hertz, 25 dB loss at 2,000 Hertz, 15 
dB loss at 3,000 Hertz, and 25 dB loss at 4,000 Hertz, for an 
average loss of 21.5 dB.  And regarding his left ear, there was a 
20 dB loss at 500 Hertz, 25 dB loss at 1,000 Hertz, 20 dB loss at 
2,000 Hertz, 15 dB loss at 3,000 Hertz, and 25 dB loss at 4,000 
Hertz, also for an average loss of 21.5 dB.  So, again, there was 
evidence of hearing loss in each ear, just insufficient to meet 
the requirements of § 3.385 to be considered a disability.  He 
had much better speech recognition; it was 100 percent in his 
right ear and 96 percent in his left ear.  Because, however, he 
did not have a hearing loss disability according to the 
prescribed VA standards, the evaluating VA audiologist determined 
the lesser hearing loss shown was not caused by noise exposure, 
and the rationale was that the hearing loss was not considered 
disabling.  

But during his more recent October 2010 hearing, the Veteran 
testified that his hearing had worsened - so perhaps now meets 
the requirements of § 3.385 to be considered a disability by VA 
standards.  He is competent, even as a layman, to make this 
assertion because having greater difficulty hearing (including 
than when previously examined in June 2006) is readily capable of 
his lay perception.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

In a service connection claim, the requirement of a 
"contemporaneous" examination does not require a new 
examination based upon the mere passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  However, reexamination 
is warranted in this particular instance given the fact that the 
Veteran most likely had noise exposure of the type alleged while 
in service, nearly had sufficient hearing loss in June 2006 to 
satisfy the requirements of § 3.385, and alleges a noticeable 
worsening of his hearing acuity during the more than 4 years 
since that evaluation such that he may now satisfy these 
requirements.  As explained in Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010), when determining whether a VA examination is 
required under 38 U.S.C.A. § 5103A(d)(2), the law requires 
competent evidence of a disability or symptoms of a disability, 
but does not require competent evidence of a nexus, only that the 
evidence indicates an association between the disability and 
service or another service-connected disability.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

And as for his claim for tinnitus, which he also attributes to 
noise exposure during his military service, the Veteran is 
competent to say he experiences it.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because, 
by definition, it is inherently subjective, even a layman such as 
the Veteran is considered competent to report these observable 
manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").

In a December 2006 statement, a private physician reported the 
Veteran's history of exposure to M60 and M14 fire and grenade 
launcher noise during service.  This physician concluded the 
Veteran's exposure to high levels of impact noise in his early 
20s (so while in the military) contributed to his problems with 
ringing in his ears.  The June 2006 VA compensation examiner, 
however, disagreed and determined instead the Veteran's tinnitus 
was not caused by his military service.

The Veteran is given the benefit of the doubt where the evidence 
for and against his claim is in relative equipoise, meaning about 
evenly balanced.  38 C.F.R. § 3.102.  Also, an absolutely 
accurate determination of etiology is not a condition precedent 
to granting service connection, nor is definite or obvious 
etiology.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  But medical nexus opinions, whether favorable or 
unfavorable to the claim, must be based on sound reasoning and 
contain a discussion of the rationale to determine their ultimate 
probative value.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  That is to say, opinions cannot be merely conclusory.



The Veteran testified during his recent October 2010 hearing that 
he has experienced tinnitus rather continuously since service.  
In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, during service and 
since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  In Dalton v. Nicholson, 21 
Vet. App. 23 (2007), for essentially this same reason, the 
Veteran's Court determined an examination was inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury (here, the Veteran is claiming to have sustained 
acoustic trauma in service) and, instead, relied on the absence 
of evidence in the Veteran's service treatment records (STRs) to 
provide a negative opinion.  Service connection requires 
competent and credible evidence showing:  (1) the existence of a 
present disability; (2) in- service incurrence or aggravation of 
a disease or an injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Establishing continuity of symptomatology since service 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
these second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

Ultimately, the Board will have to access the Veteran's 
credibility (not just his competency) in determining whether he 
has experienced tinnitus since service as he is alleging.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  But in the meantime, there needs to be 
further comment on why his tinnitus is or is not related to the 
noise exposure he claims he experienced in the military.



Regarding the remaining claim for ED, the RO denied this claim 
primarily because of a VA examiner's unfavorable opinion in 
November 2009 and since the Veteran supposedly began experiencing 
ED even before receiving a diagnosis of diabetes.  The diabetes 
was service connected in a rather recent February 2010 decision 
on the premise that it was presumptively associated with the 
Veteran's exposure to herbicides in Vietnam.  38 U.S.C.A. § 
1116(a), (f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The award was 
made retroactively effective from February 2009, the date of 
laboratory tests results supporting this diagnosis.

Disability that is proximately due or the result of a service-
connected disease or injury shall be service connected on this 
secondary basis.  38 C.F.R. § 3.310(a).  This includes situations 
where the service-connected disability has chronically, meaning 
permanently, aggravated the disability in question, but in this 
latter circumstance the Veteran only will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen 
v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is needed to support this cause-and effect 
correlation between the service-connected disability and the 
condition claimed.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen 
v. West, 13 Vet. App. 237 (1999).

The record shows that, in a January 2008 statement, the Veteran 
reported a medical history of ED dating back to the 1990s when he 
also had borderline or 
pre-diabetes.  So, if true, that was before the laboratory 
findings in February 2009 confirming he had diabetes.  He also 
testified during his recent October 2010 hearing that he had ED 
long before that official diagnosis of diabetes.  Additionally, 
in a February 2009 statement a private physician indicated the 
Veteran's glucose intolerance - the precursor to diabetes - 
already has played a role in his ED.  So this doctor's statement 
suggests that, even if the service-connected diabetes did not 
cause the ED, it has nonetheless aggravated it to still warrant 
granting secondary service connection.  Further medical comment, 
however, is needed to assist in making this important 
determination.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination regarding his claims 
for bilateral hearing loss and tinnitus.  The 
evaluating audiologist has the discretion to 
determine whether additional examination also 
is needed by an otolaryngologist (ear, nose 
and throat (ENT) specialist).  The examiner 
is first asked to review the results of the 
prior June 2006 VA compensation examination 
and determine whether the Veteran now has 
sufficient hearing loss in either ear to be 
considered a disability by VA standards, that 
is, to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385.  If he 
does, then the examiner is asked to 
additionally comment on the likelihood (very 
likely, as likely as not, or unlikely) 
this current hearing loss and tinnitus are 
the result of noise exposure during the 
Veteran's military service versus other 
unrelated factors.

To assist in making this important 
determination, the examiner is asked to 
review the relevant records in the claims 
file for the pertinent medical and other 
history, including a complete copy of this 
remand.  The examiner must discuss the 
rationale of the opinion, whether favorable 
or unfavorable.

The examiner also is advised that the Veteran 
is competent to say he has experienced 
hearing loss and tinnitus since service.  The 
probative value of his lay testimony 
concerning this ultimately will be determined 
by whether his lay testimony also is 
credible.



2.  A VA examination and opinion also are 
needed to determine the likelihood (very 
likely, as likely as not, or unlikely) the 
Veteran's service-connected Type II Diabetes 
Mellitus either a) caused or b) aggravated 
his ED.

Again, it is critically necessary that the 
examiner discuss the medical rationale of the 
opinion, whether favorable or unfavorable, if 
necessary citing to evidence in the record.

3.  Then readjudicate the Veteran's claims in 
light of the additional evidence.  If these 
claims are not granted to his satisfaction, 
send him and his representative, 
a Supplemental Statement of the Case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


